DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein a peak amplitude of the pre-defined pulsating torque signal corresponds to a torque operating point of the synchronous motor and the pre-defined pulsating torque signal has a zero mean, measuring, based on a high-frequency component of an output stator current signal received from the synchronous motor, at least a first value of an estimated angular position of a rotor of the synchronous motor, θ1est, at a first time instance corresponding to an end point of the pre-defined pulsating torque signal, a second value of the estimated angular position, θ2est, at a second time instance occurring a pre-defined time, Δt, after the first time instance and a second value of an estimated angular speed, wr2est, at the second time instance, estimating an error, Δθ, in the first value of the estimated angular position as  Δθ = θ1est- θ2est+ wr2est and storing at least the error in the estimated angular position to a lookup table in a database; and means for operating, following the angular position error estimation, the synchronous motor at the one or more torque operating points using the sensorless vector control method with high-frequency voltage injection, claims 1 and 14, and
“wherein a peak amplitude of the pre-defined pulsating torque signal corresponds to a torque operating point of the synchronous motor and the pre-defined pulsating torque signal has a zero mean, measuring, based on a high-frequency component of an output stator current signal received from the synchronous motor, at least a first value of an estimated angular position of a rotor of the synchronous motor, θ1est, at a first time instance corresponding to an end point of the pre-defined pulsating torque signal, a second value of the estimated angular position, θ2est, at a second time instance occurring a pre-defined time, Δt, after the first time instance and a second value of an estimated angular speed, wr2est, at the second time instance, estimating an error, Δθ, in the first value of the estimated angular position as  Δθ = θ1est- θ2est+ wr2est and storing at least the error in the estimated angular position to a lookup table in a database; the method further comprising, following the angular position error estimation, operating the synchronous motor at the one or more torque operating points using the sensorless vector control method with high-frequency voltage injection, wherein any error in the angular position of the synchronous motor is corrected, in the operating at the one or more torque operating points, according to the lookup table.” with regards to claim 15.
 
The closest prior art of record (SCHULZ et al. US Pub. No. 2011/0012544 A1) discloses an injection vector generator to inject test pulses. These test pulses are further used to estimate position within item 240, which is clearly shown in Fig. 1

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846